1

2

3

4

5

6                       UNITED STATES DISTRICT COURT

7                      EASTERN DISTRICT OF CALIFORNIA

8

9    ANTHONY MARC MOSTAJO, and         No.   2:17-cv-00350 JAM-AC
     ELAINE QUEDENS, on behalf of
10   themselves and all others
     similarly situated,
11                                     ORDER GRANTING PLAINTIFFS’
                   Plaintiffs,         MOTION FOR CLASS CERTIFICATION
12                                     AND APPROVAL OF CLASS NOTICE,
          v.                           APPOINTMENT OF CLASS
13                                     REPRESENTATIVES, CLASS COUNSEL,
     NATIONWIDE MUTUAL INSURANCE       AND CLASS ADMINISTRATOR
14   COMPANY, and Does 1 through
     50, inclusive,
15
                   Defendants.
16

17       On February 25, 2020, the Court held a hearing on

18   Plaintiffs’ Motion for Class Certification, And Approval Of Class

19   Notice, Appointment Of Class Representatives, Class Counsel, And

20   Claims Administrator.   Robin G. Workman of Workman Law Firm, PC,

21   appeared for Plaintiffs Anthony Marc Mostajo and Elaine Quedens

22   (“Plaintiffs”) and James Oh and Kathleen Barrett of Epstein,

23   Becker & Green, PC appeared on behalf of Defendant Nationwide

24   Mutual Insurance Company (“Defendant”).

25       The Court having read and considered the papers, the

26   arguments of counsel, and good cause appearing therefore, orders

27   as follows:

28       1.    Plaintiffs’ Motion For Class Certification of the
                                      1
1    claims seeking compensation for unpaid overtime and unpaid

2    accrued vacation time is GRANTED.

3        2.     The Court finds the prerequisites for maintaining this

4    action as a class action as set forth in Federal Rule of Civil

5    Procedure Rule 23 are satisfied.       The Court further finds as

6    follows:

7               a.   The proposed Classes as sufficiently numerous and

8    it is impracticable to join all of its members;

9               b.   Plaintiffs’ claims are typical of the claims of

10   the Class Members, as are the defenses thereto;

11              c.   The interests of the Class will be adequately

12   represented by Plaintiffs and their counsel;

13              d.   Common issues of law and fact predominate over

14   individual issues; the proposed Classes are united in their

15   interest with respect to proof of Nationwide’s common policies,

16   practices, rules, and regulations and their effects and damages,

17   if any, on Class Members; and

18              e.   The case is manageable and a class action is a

19   superior procedural device for resolution of these claims.          There

20   will be a substantial benefit to the courts and the affected
21   parties by the creation of a judicial process within which the

22   claims of many individuals can be resolved simultaneously.

23       3.     The proposed subclasses are certified: (a) a class of

24   persons employed by Nationwide as commercial lines claims

25   adjusters in California in the four years preceding the original

26   date of filing this lawsuit to the present; and (b) all former
27   California employees employed by Nationwide in the four years

28   preceding the original date of filing this lawsuit to the present
                                        2
1    who accrued vacation time for which Nationwide did not pay them.

2        4.   Plaintiffs Anthony Marc Mostajo and Elaine Quedens are

3    designated and appointed as representatives for the Class.

4        5.   The firm of Workman Law Firm, PC is designated and

5    appointed as Class Counsel.

6        6.   IT IS FURTHER ORDERED that notice of this action be

7    given by RG/2 Claims Administration, LLC, whom this Court

8    appoints as claims administrator, to all Class Members in the

9    form submitted by Plaintiff.      RG/2 shall send out this notice

10   within ten (10) days of receipt of the contact information for

11   the class from Defendants.

12       7.   IT IS FURTHER ORDERED that Defendants shall provide

13   RG/2 and Class Counsel with the names, last known email

14   addresses, home addresses, telephone numbers, and social security

15   numbers, of Class Members within thirty (30) days of the date of

16   this Order.

17       8.   IT IS FURTHER ORDERED that, as of the date of this

18   Order, Defendants shall refrain from engaging in any ex parte

19   communications with Class Members regarding issues of this

20   lawsuit without the permission of the Court.     Defendants are not
21   prevented from engaging in conversations occurring in the normal

22   course of business with Class Members.

23       IT IS SO ORDERED.

24       Dated:    February 25, 2020

25

26
27

28
                                         3
